Exhibit 10.5

 

LOGO [g513785g38s54.jpg]

2013 VALUE SHARING EQUITY PROGRAM

AWARD AGREEMENT

DDR Corp., an Ohio corporation (the “Company”), has granted to
                     (the “Participant”),                  (            )
Absolute Performance Award Shares[ and                      (            )
Relative Performance Award Shares] (for purposes of this 2013 Value Sharing
Equity Program Award Agreement (the “Agreement”), these Absolute Performance
Award Shares[ and these Relative Performance Award Shares, collectively,] are
referred to as the “Earned Shares”) pursuant to the Company’s              (the
“Plan”) and the Company’s 2013 Value Sharing Equity Program (the “Program”). The
Earned Shares are subject to all provisions of the Plan and the Program, which
are hereby incorporated herein by reference, and to the following provisions of
this Agreement (capitalized terms not defined herein are used as defined in the
Plan or the Program, as applicable):

§1. Vesting. Unless otherwise indicated on Exhibit A to this Agreement, the
Earned Shares are subject to the Retention Restrictions as described in this
Agreement. The Retention Restrictions will lapse on the Earned Shares in 20%
annual increments beginning with respect to the first                     
(            ) Earned Shares[ (consisting of                 (            )
Absolute Performance Award Shares and                      (            )
Relative Performance Award Shares)] on the                          Measurement
Date, and continuing on each of the first four anniversaries of such date (the
“Vesting Schedule” and each such date a “Vesting Date”).

§2. Purchase Price. The purchase price of the Earned Shares is $0.

§3. Termination of Employment. If the Participant’s employment with the Company
terminates during the Vesting Schedule, the Retention Restrictions will lapse on
the Earned Shares or the Earned Shares will be forfeited as follows:

(a) Termination by Death. If the Participant’s employment with the Company
terminates by reason of death, any remaining Retention Restrictions will
immediately lapse with respect to any Earned Shares that are then held by the
Participant.

(b) Termination by Reason of Disability. If the Participant’s employment with
the Company terminates due to the Participant becoming Disabled, any remaining
Retention Restrictions will immediately lapse with respect to any Earned Shares
that are then held by the Participant.

(c) Termination Without Cause After a Change in Control. Unless otherwise
determined by the Committee or as provided for in the Participant’s Individual
Agreement, if any, if, within two years following a Change in Control, the
Participant’s employment with the



--------------------------------------------------------------------------------

Company (or its successor in the Change in Control) is terminated without Cause
by the employer, any remaining Retention Restrictions will immediately lapse
with respect to any Earned Shares that are then held by the Participant. For
purposes of this Section 3(c), “Cause” is used as defined in the Program. The
Committee shall, unless otherwise provided in the Participant’s Individual
Agreement, have the sole discretion to determine whether Cause exists, and its
determination shall be final.

(d) Termination Without Cause Other than After a Change in Control. Unless
otherwise determined by the Committee or as provided for in the Participant’s
Individual Agreement, if any, if the Participant’s employment with the Company
is terminated without Cause by the Company and Section 3(c) above does not
apply, any Earned Shares that are then held by the Participant and remain
subject to Retention Restrictions will immediately become nonforfeitable, but
the applicable transfer restrictions under the Retention Restrictions shall
continue to lapse according to the Vesting Schedule.

(e) Other Termination. Unless otherwise determined by the Committee or as
provided for in the Participant’s Individual Agreement, if the Participant’s
employment with the Company terminates during the Vesting Schedule other than in
the circumstances described in paragraphs (a), (b), (c) or (d) of this
Section 3, any Earned Shares that are then held by the Participant and remain
subject to Retention Restrictions will immediately be forfeited without any
further action.

(f) Leave of Absence. If the Participant is granted a leave of absence by the
Company or any Subsidiary, his or her employment will not be considered
terminated, and he or she will continue to be deemed an employee of the Company
or Subsidiary during such leave of absence or any extension thereof granted by
the Company or Subsidiary for purposes of the Plan.

§4. Dividends. All dividends payable on the Earned Shares (whether or not such
Earned Shares remain subject to Retention Restrictions) will be payable in the
same manner as paid to other shareholders. All cash dividends payable on any
Earned Shares that remain subject to Retention Restrictions shall be paid in
unrestricted cash. In the case of dividends payable on any Earned Shares that
remain subject to Retention Restrictions in shares or other property, the shares
or other property so payable shall be subject to the same restrictions and other
terms and conditions that apply to the Earned Shares unless otherwise determined
by the Committee or the Board at the time the dividend is authorized.

§5. Taxes. The Participant hereby agrees to pay to the Company, in accordance
with the terms of the Plan and the Program, any federal, state or local taxes of
any kind required by law to be withheld and remitted by the Company with respect
to the Earned Shares. The Participant may satisfy such tax obligation, in whole
or in part, by (a) electing to have the Company withhold a portion of the Common
Shares otherwise to be delivered upon vesting of the Earned Shares with a fair
market value equal to the amount of such taxes, or (b) delivering to the Company
other Common Shares with a fair market value equal to the amount of such taxes.
The election, if any, must be made on or before the date that the amount of tax
to be withheld is determined. If the Participant does not make such payment to
the Company, the Company shall have the right to withhold from any payment of
any kind otherwise due to the Participant from



--------------------------------------------------------------------------------

the Company, any federal, state or local taxes of any kind required by law to be
withheld with respect to the award or vesting of the Earned Shares so long as
such withholding does not result in any adverse tax consequences under
Section 409A of the Code.

§6. Deferral. The Participant may, in his or her sole discretion, with respect
to this payout of Earned Shares, elect to participate in any equity deferred
compensation plan established by the Company, in which case such plan shall
govern amounts deferred.

§7. Subject to the Plan. This Agreement is made and the Earned Shares evidenced
hereby are granted under and pursuant to, and they are expressly made subject to
all of the terms and conditions of, the Plan, notwithstanding anything herein to
the contrary. The Participant hereby acknowledges receipt of a copy of the Plan
and that the Participant has read and understands the terms and conditions of
the Plan.

§8. Securities Law Compliance.

(a) The Participant agrees that the Company may impose such restrictions on the
Common Shares as are deemed advisable by the Company, including, without
limitation, restrictions relating to listing or trading requirements. The
Participant further agrees that certificates representing the Common Shares, if
any, may bear such legends and statements as the Company shall deem appropriate
or advisable to assure, among other things, compliance with applicable
securities laws, rules and regulations.

(b) The Participant agrees that any Common Shares which the Participant may
acquire by virtue of this Agreement may not be transferred, sold, assigned,
pledged, hypothecated or otherwise disposed of by the Participant unless (i) a
registration statement or post-effective amendment to a registration statement
under the Securities Act of 1933, as amended, with respect to such Common Shares
has become effective so as to permit the sale or other disposition of such
Common Shares by the Participant, or (ii) there is presented to the Company an
opinion of counsel satisfactory to the Company to the effect that the sale or
other proposed disposition of such Common Shares by the Participant may lawfully
be made otherwise than pursuant to an effective registration statement or
post-effective amendment to a registration statement relating to such Common
Shares under the Securities Act of 1933, as amended.

§9. Rights of the Participant. The granting of the Earned Shares shall in and of
itself not confer any right of the Participant to continue in the employ of the
Company and shall not interfere in any way with the right of the Company to
terminate the Participant’s employment at any time, subject to the terms of any
employment agreement between the Company and the Participant.

§10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio, except to the extent otherwise
governed by Federal law.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have subscribed their names hereto.

 

DDR Corp., an Ohio corporation By:      

Name:

Title:

DATE:

 

 

 

   Participant’s Signature:                          



--------------------------------------------------------------------------------

EXHIBIT A